Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 1 of 12 PageID #: 378



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


     SOLAS OLED LTD.

       Plaintiff,

            v.

     SAMSUNG DISPLAY CO., LTD., SAMSUNG                  Civil Action No. 2:19-cv-00152-JRG
     ELECTRONICS CO., LTD., AND SAMSUNG
     ELECTRONICS AMERICA, INC.,

       Defendants.


           DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG
     ELECTRONICS CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S
       MOTION TO STAY PROCEEDINGS PENDING INTER PARTES REVIEW

I.       INTRODUCTION

         Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd., and Samsung

Electronics America, Inc., (collectively, “Defendants”) respectfully move to stay the above-

captioned litigation until the Patent Trial and Appeal Board (“PTAB”) has concluded inter partes

review (“IPR”) of U.S. Patent No. 9,256,311 (“the ’311 patent”), 6,072,450 (“the ’450 patent”),

and 7,446,338 (“the ’338 patent”) (collectively “the Asserted Patents”).

         Samsung Display has filed petitions for IPR on each of the Asserted Patents, and did so

promptly after Plaintiff’s claims. Plaintiff’s original complaint asserted only the ’311 patent. On

September 30, 2019—before Defendants served their answer in this case, (Dkt. 27)—Samsung

Display filed an IPR petition, AIA Review Number IPR2019-01668, seeking review of the ’311

patent. On August 23, 2019, Plaintiff filed an Amended Complaint asserting two additional

patents, the ’450 patent and the ’338 patent. Less than three months later, on November 7, Samsung

Display filed a second IPR petition, AIA Review Number IPR2020-00140, seeking review of the
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 2 of 12 PageID #: 379



’450 patent on November 7. On December 18, Samsung Display filed a third IPR petition, AIA

Review Number IPR2020-00320, seeking review of the ’338 patent. These IPR petitions challenge

the validity of all asserted claims of the Asserted Patents.

       The factors considered by this Court favor a stay. First, a stay will not unduly prejudice

Solas, because Solas does not compete with Defendants, does not practice the Asserted Patents,

and can be adequately compensated through monetary damages. See VirtualAgility Inc. v.

Salesforce.com, 759 F.3d 1307, 1318 (Fed. Cir. 2014). Second, the case is in its very early stages.

Staying the case now would conserve the Court’s and the parties’ resources. Finally, the IPRs are

likely to simplify the issues in this matter. The IPR petitions cover all of the asserted claims of the

Asserted Patents and rely on prior art and prior art combinations that were not considered by the

patent examiners. Moreover, Solas’ statements in IPR proceedings will be relevant to the issues in

this case, including claim construction.

       Given the substantive effect the IPR petitions will have on the Asserted Patents, the interests

of efficiency favor staying this case now. Defendants respectfully request that the Court stay this

matter pending final resolution of the IPRs.

II.    FACTUAL BACKGROUND

       On May 2, 2019, Solas filed a complaint against Samsung Display, Samsung Electronics,

and Samsung Electronics America, asserting infringement of the ’311 patent. (Dkt. 1.) On May

14, 2019, Samsung filed an unopposed motion for extension of time to move, answer or otherwise

respond to the complaint. (Dkt. 9.)

       On August 23, 2019, Solas filed an amended complaint, adding claims alleging

infringement of the ’450 and ’338 patents. (Dkt. 15.) On October 7, 2019, Defendants answered.

(Dkt. 27.)
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 3 of 12 PageID #: 380



       This case is still in the very early stages. The claim construction hearing is not set to take

place until April 1, 2020. (Dkt. 43 at 3.) On September 30, 2019, prior to answering the amended

complaint, Samsung Display filed an IPR petition seeking review of all of the claims of the ’311

patent. On October 3, 2019, the PTAB verified and accorded a filing date to the IPR petition. Solas’

preliminary response is due on January 3, 2020, and the PTAB’s institution decision is due on

April 3, 2020.

       On November 7, 2019, Samsung Display filed an IPR petition seeking review of all asserted

claims of the ’450 patent. On November 14, 2019, the PTAB verified and accorded a filing date to

the IPR petition. Solas’ preliminary response is due on February 14, 2020, and the PTAB’s

institution decision is due on May 14, 2020.

       On December 18, 2019, Samsung filed an IPR petition seeking review of all asserted claims of

the ’338 patent. Consistent with the petitions for the ’311 and ’450 Patents, Samsung Display

expects that the PTAB will verify and accord a filing date shortly, with Solas’ preliminary response

due three months from the PTAB according a filing date to the petition.

       The IPR petitions challenge the validity of all of the asserted claims of the Asserted Patents.

The petitions feature prior art and prior art combinations not considered by the patent examiners

during prosecution of the applications leading to the Asserted Patents:

      ’311 Patent: U.S. Patent No. 8,722,314 (“Kuriki”), U.S. Patent No. 9,395,851

       (“Mikladal”), U.S. Patent Application Pub. No. 2011/0102361 (“Philipp”), U.S. Patent

       Application Pub. No. 2012/0218219 (“Rappaport”), International Publication No. WO

       2010/099132 (“Moran”), and U.S. Patent Application Pub. No. 2008/0223708 (“Joo”). See

       generally Ex. 1 (IPR2019-01668 petition).
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 4 of 12 PageID #: 381



          ’450 Patent: U.S. Patent No. 5,670,792 (“Utsugi”), Japanese Patent Application

           Publication No. JPH053079 (“Manabe”), and International Publication No. WO 96/25020

           (“Eida”). See generally Ex. 2 (IPR2020-00140 petition).

          ’338 Patent: U.S. Patent Application Pub. No. 2002/0158835 (“Kobayashi”), U.S. Patent

           Application Pub. No. 2004/0113873 (“Shirasaki”), and International Publication No. WO

           03/079441 (“Childs”). See generally Ex. 3 (IPR2020-00320 petition).

These prior art references, either alone or in combination, anticipate or render obvious each

of the claims of the Asserted Patents.

           In support of the ’311 IPR petitions, Dr. Andrew Wolfe submitted a declaration explaining

why the ’311 patent would have been obvious to a person of ordinary skill in the art in view of the

prior art references, provided motivations for combining the prior art references in the manner

claimed by the ’311 patent, and demonstrated that the combinations would have been well within

the grasp of a person of ordinary skill in the art. See generally Ex. 4 (IPR 2019-01668 Decl. of Dr.

Andrew Wolfe). In support of the ’450 and ’338 IPR petitions, Dr. Adam Fontecchio likewise

submitted declarations explaining why both the ’450 and ’338 patents would have been anticipated

or obvious to a person of ordinary skill in the art in view of the prior art references, provided

motivations for combining the prior art references in the manner claimed by the ’450 and ’338

patents, and demonstrated that the combinations would have been well within the grasp of a person

of ordinary skill in the art. See generally Ex. 5 (IPR2020-00140 Decl. of Dr. Adam Fontecchio);

Ex. 6 (IPR2020-00320 Decl. of Dr. Adam Fontecchio).

III.       LEGAL STANDARD

           The Court possesses the inherent power to control its own docket, including the power to

stay proceedings. Customedia Techs., LLC, v. DISH Network Corp, No. 2:16-cv-129-JRG, 2017

WL 3836123, at *1 (E.D. Tex. Aug. 9, 2017) (citing Clinton v. Jones, 520 U.S. 681, 706 (1997));
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 5 of 12 PageID #: 382



Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988)). In determining how to manage

its docket, the district court “must weigh competing interests and maintain an even balance.”

Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936); Gonzalez v. Infostream Grp., Inc., No. 2:14-

cv-906-JRG-RSP, 2015 WL 12910770, at *1 (E.D. Tex. Mar. 3, 2015).

       When deciding whether to stay a case pending IPR, district courts will consider “(1)

whether the stay will unduly prejudice the nonmoving party, (2) whether the proceedings before

the court have reached an advanced stage, including whether discovery is complete and a trial date

has been set, and (3) whether the stay will likely result in simplifying the case before the court.”

NFC Tech. LLC v. HTC Am., Inc., No. 2:13-cv-1058-WCB, 2015 WL 1069111, at *2 (E.D. Tex.

Mar. 11, 2015). “Based on those factors, courts determine whether the benefits of a stay outweigh

the inherent costs of postponing resolution of the litigation.” Id. Each of these factors weigh in

favor of granting a stay.

IV.    ARGUMENT

       All of the pertinent factors weigh in favor of granting a stay pending the results of the IPR

petitions, which will not cause any undue prejudice, will conserve this Court’s and the parties’

resources, and will simplify this litigation.

       A.      Solas Will Not Suffer Any Undue Prejudice.

       Solas would not suffer any undue prejudice if the Court stays the case. “[W]hether the

patentee will be unduly prejudiced by a stay in the district court proceedings . . . focuses on the

patentee’s need for an expeditious resolution of its claim.” VirtualAgility, 759 F.3d at 1318. Solas

is a non-practicing entity that does not compete with Defendants or sell products that practice the

Asserted Patents. Monetary relief will be sufficient to compensate Solas for any damages, and a

“stay will not diminish the monetary damages to which [Solas] will be entitled if it succeeds in its

infringement suit—it only delays realization of those damages and delays any potential injunctive
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 6 of 12 PageID #: 383



remedy.” Id. The “mere delay in collecting damages does not constitute undue prejudice.” Cellular

Commc’ns Equip., LLC v. Samsung Elecs. Co., Ltd., No. 6:14-cv-759, 2015 WL 11143485, at *2

(E.D. Tex. Dec. 16, 2015) (internal citations omitted).

       Defendants, by contrast, would suffer undue prejudice in the absence of a stay, because

they would continue to incur the expense and burden of defending against infringement allegations

of patent claims that the PTAB may invalidate. This is particularly true since Samsung Display

filed the IPR petitions promptly, within approximately 4 months of the filing of the amended

complaint, and well before the one year deadlines. To date, only limited preliminary document

production has taken place and the deadline to substantially complete document production is still

almost 2 months away. Similarly, the claim construction hearing is not scheduled until April of

next year, with the trial not scheduled until October.

       Indeed, a stay will benefit both parties by allowing them to take advantage of the IPR

system, which constitutes “a more efficient and streamlined patent system that will improve patent

quality and limit unnecessary and counterproductive litigation costs.” U.S. Patent and Trademark

Office, Changes to Implement Inter Partes Review Proceedings, Post-Grant Proceedings, and

Transitional Program for Covered Business Method Patents, 77 FR 48679, 48680 (Aug. 14, 2012).

Accordingly, this factor favors granting Samsung’s motion to stay.

       B.      This Case Is in Its Early Stages.

       The fact that this case is in its early stages, and “there remains a significant amount of work

ahead for the parties and the court,” also weighs in favor of a stay. Norman IP Holdings, LLC v.

TP-Link Techs., Co., No. 6:13-cv-384-JDL, 2014 WL 5035718, at *3 (E.D. Tex. Oct. 8, 2014); see

also Landmark Tech., LLC v. iRobot Corp., No. 6:13-cv-411-JDL, 2014 WL 486836, at *3 (E.D.

Tex. Jan. 24, 2014) (“Staying a case at an early juncture can advance judicial efficiency and

maximize the likelihood that neither the court nor the parties expend their assets addressing invalid
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 7 of 12 PageID #: 384



claims” (quotation omitted)). Samsung Display filed all three of the IPR petitions within

approximately 4 months of the filing of the amended complaint, claim construction briefing has

not yet taken place, and only preliminary discovery has taken place. This timeline constitutes the

very early stages of litigation when determining to stay a case pending administrative review. See,

e.g., VirtualAgility, 759 F.3d at 1317 (finding stay pending CBM review appropriate where “there

remained eight months of fact discovery, the joint claim construction statements had yet to be filed,

and jury selection is a year away”).

       A stay would conserve judicial resources, including by avoiding any need to revisit claim

construction or orders in view of arguments advanced before the PTAB. See Aylus Networks, Inc.

v. Apple Inc., 856 F.3d 1353, 1364 (Fed. Cir. 2017) (“[S]tatements made by a patent owner during

an IPR proceeding, whether before or after an institution decision, can be relied upon to support a

finding of prosecution disclaimer”). In addition, a stay would allow the parties to avoid incurring

significant expense if the litigation continues. See, e.g., Versata Software, Inc. v. Callidus

Software, Inc., 771 F.3d 1368, 1374 (Fed. Cir. 2014) (finding that the court should be “mindful of

the burden on the parties and the court in completing both fact and expert discovery, resolving

summary judgment motions, completing the Markman process, and preparing for trial” and further

finding that such circumstances weighed strongly in favor of a stay) (opinion vacated because the

parties settled the case the day before the opinion issued).

       This early stage of proceedings in this case also favor granting Defendants’ motion to stay.

       C.      IPR Proceedings Will Simplify or Eliminate Issues, Streamlining Litigation
               and Reducing the Burden on the Parties and This Court.

       “[T]he most important factor bearing on whether to grant a stay in this case is the prospect

that the inter partes review proceeding will result in simplification of the issues before the Court.”

NFC Tech., 2015 WL 1069111, at *4. The pending IPR petitions here concern each asserted claim
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 8 of 12 PageID #: 385



of the Asserted Patents. IPR would simplify the issues in this case and potentially resolve it

altogether.

       Moreover, “[a] stay is particularly justified when the outcome of a PTO proceeding is likely

to assist the court in determining patent validity or eliminate the need to try infringement issues.”

Id. at *2 (quotations omitted). As the Federal Circuit and this Court have observed, “an auxiliary

function [of the proceeding] is to free the court from any need to consider prior art without the

benefit of the [PTAB]’s consideration.” Norman IP Holdings, LLC v. TP-Link Techs. Co., No.

6:13-cv-384-JDL, 2014 WL 5035718, at *2 (E.D. Tex. Oct. 8, 2014) (quoting In re Etter, 756 F.2d

852, 857 (Fed. Cir. 1985)).

       According to the USPTO’s November 2019 trial statistics (the most recent available

statistics), the PTAB instituted 63% of trial petitions in 2019, and 67% of petitions in the

Electrical/Computer technology area (the relevant technology area of the Asserted Patents) overall.

See Ex. 7 (PTAB Statistics November 2019) at 6 – 7. Instituted IPRs generally lead to claim

cancellation. 80% of Final Written Decisions have resulted in at least one claim being found

invalid, and 63% of Final Written Decisions have found all instituted claims invalid. Id. at 10.

Therefore, it is highly likely that the IPRs will impact this case significantly. Accordingly, this

factor weighs in favor of granting Defendants’ request for a stay.

       Regardless of the institution decision, Solas’ statements in its Preliminary Responses will

be material evidence, including the possible expansion of evidence for the Court to consider for

claim construction. Aylus Networks, 856 F.3d at 1359; see also Corel Software, LLC v. Microsoft

Corp., No. 2:15-cv-528-JNP-PMW, 2016 WL 4444747, at *2 (D. Utah Aug. 23, 2016) (“Because

it is possible, even likely, that the PTO will proceed on at least one of [Defendant’s] IPR petitions,

this factor weighs in favor of a stay. Proceeding with claim construction without the benefit of the
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 9 of 12 PageID #: 386



additional intrinsic record developed during IPR could complicate this case by making it necessary

to reconsider certain claim construction issues.”). Such statements proved dispositive in a past case

before this Court. Huawei Techs. Co. Ltd. v. T-Mobile US, Inc., No. 2:16-cv-00052-JRG-RSP,

2017 WL 4385567, at *3–5 (E.D. Tex. Sep. 9, 2017), adopted by 2017 WL 4314580, at *1 (E.D.

Tex. Sep. 28, 2017).

       If the PTAB invalidates the asserted claims, then a stay will have saved significant time

and resources for the Court and the parties. If only some of the claims are invalidated, then IPR

will have narrowed the issues and will also add prosecution history that may inform the proper

construction of claim terms, infringement, and invalidity. See NFC Tech., 2015 WL 1069111, at

*7 (“[A]ny disposition by the PTAB is likely to simplify the proceedings before this Court.”).

V.     CONCLUSION

       Defendants submits that the balance of factors favors staying these proceedings, and

respectfully requests that the Court grant its motion to stay this case pending final resolution of the

IPRs of the ’311, ’450, and ’338 patents.


 Dated: December 20, 2019                           Respectfully submitted,

                                                    /s/ Melissa R. Smith
                                                     Melissa R. Smith
                                                     Texas State Bar No. 24001351
                                                     melissa@gillamsmithlaw.com
                                                     GILLAM & SMITH, LLP
                                                     303 South Washington Avenue
                                                     Marshall, Texas 75670
                                                     Phone: (903) 934-8450
                                                    Fax: (903) 934-9257

                                                    Jeffrey H. Lerner
                                                    jlerner@cov.com
                                                    David A. Garr
                                                    dgarr@cov.com
                                                    Jared R. Frisch
                                                    jfrisch@cov.com
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 10 of 12 PageID #: 387



                                       Grant D. Johnson
                                       gjohnson@cov.com
                                       Daniel W. Cho
                                       dwcho@cov.com
                                       COVINGTON & BURLING LLP
                                       One CityCenter
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Phone: (202) 662-6000
                                       Fax: (202) 662-6291
                                       COVINGTON & BURLING LLP
                                       One CityCenter
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Phone: (202) 662-6000
                                       Fax: (202) 662-6291

                                       COUNSEL FOR DEFENDANTS SAMSUNG
                                       DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                                       CO., LTD., AND SAMSUNG ELECTRONICS
                                       AMERICA, INC.
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 11 of 12 PageID #: 388



                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this December 20, 2019.



                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith
Case 2:19-cv-00152-JRG Document 56 Filed 12/20/19 Page 12 of 12 PageID #: 389



                                CERTIFICATE OF CONFERENCE
       On December 20, 2019, counsel for Solas and Samsung engaged in a meet and confer

conference pursuant to Local Rule CV-7(h). Solas’ counsel indicated that Solas is opposed to the

relief sought by this Motion.


                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith
